internal_revenue_service number release date index number ------------------------------------------------------------ --------------------------------------------------------- -------------------- ---------------------------------- ---------------------------------- - department of the treasury washington dc person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b09 - plr-162375-03 date date legend trust ------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------- ---------------------- ------------------ decedent --------------------------- -------------------------- date ------------------ date ----------------- date date ------------------------ ------------------------- spouse ------------------ x ------------------------ date company ---------------------------------------------------- date dear ---- requesting extensions of time under sec_2652 and sec_2654 of the internal_revenue_code sec_20_2056_b_-7 of the estate_tax regulations and sec_301_9100-1 of the procedure and administration regulations to sever the qualified_terminable_interest_property qtip portion of trust into exempt and non-exempt trusts for purposes of the generation-skipping_transfer gst tax and to make a reverse_qtip_election with respect to the exempt trust decedent created trust on date decedent amended trust on date trust was amended and restated in its entirety on date prior to her death decedent this letter responds to your letter dated date and prior correspondence the facts submitted and representations made are summarized as follows sec_4 provides that the trustee may pay to decedent or apply for sec_4 b provides that if spouse survives decedent the trustee shall sec_4 of the trust agreement as revised on date provides that during plr-162375-03 transferred the vast majority of her assets to trust decedent died on date survived by spouse four children and more remote issue there was no probate proceeding and no personal representative was appointed decedent’s life the trustee shall pay the net_income to decedent or as decedent directs upon decedent’s disability the trustee in its discretion shall apply the income for decedent’s benefit decedent’s benefit amounts of principal even to the exhaustion of the trust as the trustee in the trustee’s discretion deems necessary or advisable to maintain decedent’s customary standard of living administer the remaining principal as trust a spouse’s trust sec_4 provides that after decedent’s death the trustee shall pay the net_income from trust a to spouse for his life section provides that when income is required to be distributed to a beneficiary income payments shall be made at least quarterly sec_4 provides that the trustee may pay principal from trust a to spouse from time to time even to the exhaustion of the trust as necessary to provide for the spouse’s health education and support in his accustomed manner of living section dollar_figure provides that upon spouse’s death the trustee shall distribute the remaining principal of trust a as spouse appoints by will this appointment may only be exercised in favor of decedent’s descendants other than the powerholder if this power_of_appointment is not exercised or to the extent it is not effectively exercised then upon the death of spouse the trustee shall divide and distribute the remaining trust assets as provided in article v into two or more separate portions or trusts with substantially identical terms and conditions to allocate assets between them in order to simplify administration for gst tax purposes to segregate assets for management purposes or to meet other trust objectives and to combine portions or trusts that have been previously divided the trustees of trust represent that a form_706 united_states estate and generation-skipping_transfer_tax return estate_tax_return was timely filed for decedent’s estate an election to treat certain trust a assets as qtip was made on schedule m the value of the trust a assets for which qtip treatment was elected was listed as dollar_figurex on decedent’s estate_tax_return trust a was not listed on schedule r the estate received a closing letter on date section dollar_figure provides that the trustee has the powers to divide the trust assets sec_2001 imposes a tax on the transfer of the taxable_estate of every the estate_tax_return for decedent’s estate was prepared by an employee of the trustees of trust a have requested extensions of time to sever the qtip sec_2056 provides that for purposes of the tax imposed by sec_2001 the plr-162375-03 company company is a co-trustee of trust a the employee inadvertently failed to advise the trustee of trust a of the need to sever the trust and to make a reverse_qtip_election in order to fully utilize decedent’s remaining gst_exemption spouse died on date without exercising the special_power_of_appointment granted to him over the trust a assets the errors on decedent’s estate_tax_return were discovered during the administration of spouse’s estate portion of the trust into a gst exempt trust and a non-exempt gst_trust and to make a reverse_qtip_election with respect to the exempt trust decedent who is a citizen or resident_of_the_united_states value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail property the entire property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse for purposes of sec_2056 property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies any part of the property for which the surviving_spouse has a qualifying_income_interest_for_life provided that any partial election must be made with respect to a fractional or percentage share of the property so that the elected portion reflects its proportionate share of the increase or decrease in value of the entire property for purposes of applying sec_2044 or sec_2519 the fractional or percentage share may be defined by formula sec_2056 provides the general_rule that no deduction shall be allowed sec_2056 provides that in the case of qualified terminable_interest sec_20_2056_b_-7 provides that a qtip_election may relate to all or sec_2056 defines aqualified terminable_interest property as sec_2601 imposes a tax on every generation-skipping_transfer sec_2631 provides that for purposes of determining the inclusion_ratio sec_2611 provides that the term generation-skipping_transfer means sec_20_2056_b_-7 provides that a_trust may be divided into separate plr-162375-03 trusts to reflect a partial election that has been made or is to be made if authorized under the governing instrument or otherwise permissible under local law any such division must be accomplished no later than the end of the period of estate administration if at the time of the filing of the estate_tax_return the trust has not yet been divided the intent to divide the trust must be unequivocally signified on the estate_tax_return although the division of the trust must be done on a fractional or percentage basis to reflect the partial election the separate trusts do not have to be funded with a pro_rata portion of each asset held by the undivided trust a_trust may be divided only if the fiduciary is required either by applicable local law or by the express or implied provisions of the governing instrument to divide the trust on the basis of the fair_market_value of the assets of the trust at the time of the division a taxable_distribution a taxable_termination and a direct_skip every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or by his executor to any property with respect to which such individual is the transferor exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed provides that in general any portion of an individual’s gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows - a first to property which is the subject of a direct_skip occurring at the individual’s death and b second to trusts with respect to which the individual is the transferor and from which a taxable_distribution or taxable_termination might occur at or after the individual’s death sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in relevant part that no automatic allocation of gst_exemption is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the new trust sec_2652 provides in relevant part that for purposes of chapter the term transferor means - a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax imposed sec_2632 designated as sec_2632 at the time of decedent’s death sec_2632 provides that any allocation by an individual of his gst sec_26_2652-2 provides that a reverse_qtip_election is made on the sec_2654 provides that for purposes of the gst tax - the portions of a plr-162375-03 by chapter the donor an individual shall be treated as transferring any property with respect to which the individual is the transferor sec_2652 provides that in the case of - a any trust with respect to which a deduction is allowed to the decedent under sec_2056 by reason of subsection b thereof and b any trust with respect to which a deduction to the donor spouse is allowed under sec_2523 by reason of subsection f thereof the estate of the decedent or the donor spouse as the case may be may elect to treat all of the property in such trust for purposes of chapter as if the election to be treated as qualified_terminable_interest_property had not been made return on which the qtip_election is made trust attributable to transfers from different transferors shall be treated as separate trusts and substantially separate and independent shares of different beneficiaries in a_trust shall be treated as separate trusts except as provided in the preceding sentence nothing in chapter is to be construed as authorizing a single trust to be treated as two or more trusts the transferor’s gross_estate or created under the transferor’s will into two or more trusts is recognized for purposes of chapter if - i the trust is severed pursuant to a direction in the governing instrument providing that the trust is to be divided upon the death of the transferor or ii the governing instrument does not require or otherwise direct severance but the trust is severed pursuant to discretionary authority granted either under the governing instrument or under local law and a the terms of the new trust provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original trust b the severance occurs or a reformation proceeding if required is commenced prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and c either - the new trusts are severed on a fractional basis if severed on a fractional basis the separate trusts need not be funded with a pro_rata portion of each asset held by the undivided trust the trusts may be funded on a non pro_rata basis provided funding is based on either the fair_market_value on the date of funding or in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the valuation_date to the date of funding or if the severance is required by the terms of the governing instrument to be made on the basis of a pecuniary amount the pecuniary payment is satisfied in a manner that would meet the requirements of sec_26_2654-1 if it were paid to an individual sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months sec_26_2654-1 provides that the severance of a_trust that is included in requests for relief under sec_301_9100-3 will be granted when the taxpayer sec_301_9100-3 provides that a taxpayer is deemed to have acted sec_301_9100-3 provides that in general requests for extensions of time based on the facts submitted and the representations made the requirements of plr-162375-03 except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or to advise the taxpayer to make the election sec_301_9100-1 and have been met therefore an extension of time is granted until days from the date of this letter to sever the qtip portion of trust a into a gst exempt trust and a gst non-exempt trust and to make a reverse_qtip_election under sec_2652 with respect to the gst exempt trust the extensions of time granted in this letter do not extend the time to make an allocation of decedent’s remaining gst_exemption as a result of the severance of trust a and the reverse_qtip_election with respect to the gst exempt trust decedent’s remaining gst_exemption will be allocated in accordance with the rules provided in sec_2632 a supplemental form_706 should be filed on behalf of decedent’s estate with the internal_revenue_service center cincinnati ohio the supplemental form_706 should list on schedule m the value of the assets for which a qtip_election was made in addition the reverse_qtip_election for the gst exempt trust should be made on schedule r a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for this purpose concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and plr-162375-03 being sent to the taxpayer’s representative provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is this ruling is directed only to the taxpayer requesting it sec_6110 sincerely heather c maloy heather c maloy associate chief_counsel passthroughs and special industries enclosures cc -------------------- copy of this letter copy for sec_6110 purposes ---------------------------------------- ----------------------------------------- ------------------------- --------------------------- ------------------- ----------------------------- ------------------------
